Citation Nr: 0525204	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable evaluation for status post 
loss of less than half of the hard palate replaceable by 
prosthetic appliance.

(The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Lexington Medical 
Center on July 3, 2003, will be addressed in a separate 
decision under a separate docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to November 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that determination, the 
RO denied the veteran's claims of entitlement to service 
connection for heart disease and a compensable evaluation for 
the veteran's service-connected hard palate disability.  The 
veteran disagreed and this appeal ensued.  

The veteran testified before the undersigned sitting at the 
RO in July 2004.  A transcript of that hearing has been 
associated with the claims folder.  In that testimony, the 
veteran's representative clarified the issues as in part 
involving service connection for hypertension, with residuals 
of heart disease.  The Board has thus reframed the issues to 
include whether new and material evidence has been received 
to reopen a previously denied claim of service connection for 
hypertension.  In light of the decision below, the Board 
refers the issue of entitlement to service connection for 
heart disease, claimed as secondary to hypertension, to the 
RO for appropriate action.  

The issue of entitlement to a compensable evaluation for 
partial loss of the hard palate is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By an August 1990 rating decision, the RO denied the 
claim of service connection for hypertension; the veteran did 
not appeal that decision.  

2.  Evidence received since August 1990 is new, is not 
cumulative or redundant, bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim.  

3.  The veteran was in sound condition when she was examined, 
accepted, and enrolled for service, and hypertension was not 
a defect, infirmity, or disorder noted at the time of the 
examination, acceptance, and enrollment.  

4.  The record does not contain clear and unmistakable 
evidence demonstrating that hypertension existed before her 
acceptance and enrollment into service.  

5.  The veteran currently has chronic hypertension related to 
in-service findings of hypertension.  


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied service 
connection for hypertension is final; new and material 
evidence has been received and the claim is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).  

2.  Hypertension was incurred in active service. 38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate her claim to reopen the 
issue of service connection for hypertension based on new and 
material evidence.  Pertinent identified medical and other 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   

II.  New and Material Evidence

In an August 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  Although the veteran was informed of this 
determination and of her appellate rights in August 1990, she 
did not initiate an appeal.  The rating decision therefore 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 20.302, 
20.1103 (2004).  

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  To 
reopen a previously denied claim, the veteran must submit new 
and material evidence.  Whether new and material evidence has 
been submitted is a preliminary issue to the reopening of the 
claim.  If new and material evidence is submitted, the claim 
will be reopened and adjudicated on the merits.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence changed.  See 38 C.F.R. § 
3.156(a) (2004).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim to reopen in this case was received prior to August 
29, 2001, and the following regulation defining new and 
material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1995 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

When the RO initially denied the claim, in the August 1990 
rating decision, it concluded the veteran had been treated 
for high blood pressure almost immediately after her 
induction into service, that the hypertension preexisted 
service, and that it had not permanently worsened as a result 
of service.  The evidence on which this analysis was based 
consisted of the service medical records.  

The evidence received since August 1990 included medical 
records, as well as written statements provided by the 
veteran and her representative and testimony provided by the 
veteran in Columbia, South Carolina.  This evidence 
cumulatively shows that the veteran is currently diagnosed 
with hypertension that is attributable to service.  This 
evidence bears directly and substantially upon the specific 
matter under consideration.  Furthermore, the law regarding 
aggravation has been changed since the last final decision.  
VAOPGCPREC 3-2003 (July 16, 2003).  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material and that the claim for service connection for 
hypertension must be reopened.  

III.  Service Connection for Hypertension

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  It generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West , 12 Vet. App. 247, 253 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).  

When the veteran entered active service, the entrance 
examination of April 1981 indicated a normal heart clinical 
evaluation and blood pressure measurement of 130/80.  The 
summary of defects and diagnoses was silent as to 
hypertension.  On a report of medical history, the veteran 
answered "no" when asked if she had any history of high or 
low blood pressure.  Because hypertension was not "noted" 
at entrance into service, she is presumed to have been in 
sound condition when she entered service.  

To rebut the presumption of sound condition for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  

The record does not include any indication that the veteran 
informed service medical providers of a pre-service 
hypertensive disease.  Nor is there any statement by a 
medical provider in the service medical records to the effect 
that she had hypertension or elevated blood pressure 
measurements in the years prior to service.  Any conclusion 
that the hypertension noted in the service medical records 
had pre-existed service would have to be based on an 
unsubstantiated conclusion that hypertension found soon after 
service must have existed prior to service.  The record 
contains no evidence to support such a finding.  It instead 
shows that the veteran had a normal blood pressure 
measurement at entrance and expressed no complaints or 
history of hypertension.  Thus, the record does not contain 
clear and unmistakable evidence to rebut the presumption of 
soundness.  As there is no evidence rebutting the presumption 
of soundness, the Board need not reach the question of 
whether hypertension was not was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  

The service medical records following the veteran's entrance 
into service reveal frequent treatment for hypertension 
throughout her service.  Near the end of her service, in 1988 
and 1989, her blood pressure readings were recorded at very 
high levels.  The post-service medical evidence confirms that 
the veteran is currently diagnosed with hypertension.  With a 
chronic disease such as hypertension shown in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurent causes.  No such intercurrent causes are shown.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the evidence supports 
service connection for hypertension.  




ORDER

The application to reopen the previously denied claim of 
entitlement to service connection hypertension is granted.  

Service connection for hypertension is granted.  


REMAND

The Board finds that a remand is necessary for a current 
examination of the veteran's status post loss of less than 
half of the hard palate replaceable by prosthetic appliance.  
The veteran underwent a VA examination in 2001, which she 
maintains was inadequate.  She also asserts that since 2001 
her dental disorder has increased in severity, including 
development of facial nerve damage causing her eye to jump 
and her mouth to look like she has had a stroke.  She also 
explained that her gums hurt because the "appliance" that 
she uses in her mouth moves around and does not fit 
correctly.  

The veteran contends that these problems are residuals of the 
numerous operations that she has due to her service-connected 
dental disorder.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (where the symptomatology of a service-connected 
disability can be attributed to separate and distinct 
problems, each may be separately rated and then combined).  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim. Accordingly, this 
matter is REMANDED for the following:  

1.  Schedule the veteran for a VA 
examination performed by an examiner with 
appropriate expertise to determine the 
current severity of her status post loss 
of less than half of the hard palate 
replaceable by prosthetic appliance.  

?	The examiner should determine 
whether an x-ray or magnetic 
resonance imaging (MRI) study is 
necessary.  If the examiner 
determines that an x-ray or MRI 
study is not necessary, he/she 
should explain why in the report. 

?	If the loss of any of the missing 
teeth is due to the veteran's 
service-connected loss of part of 
the hard palate, the examiner should 
so indicate, and should note whether 
the loss of masticatory surface can 
be restored by a suitable 
prosthesis.  

?	The examiner should also render an 
opinion for the record as to whether 
the veteran has muscle or nerve 
damage due to her service-connected 
oral disabilities, and specifically 
describe the nature and degree of 
any residual disability resulting 
from such damage.  

?	The claims folder should be provided 
to and reviewed by the examiner in 
conjunction with the examination, 
and the examination report should 
indicate that such has been done.

2.  Thereafter, readjudicate the claim 
for an increased rating for status post 
loss of less than half of the hard palate 
replaceable by prosthetic appliance, with 
consideration of all appropriate rating 
criteria pursuant to Esteban, supra.  If 
a benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case, to include all pertinent law 
and regulations, and an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


